Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 9, 2017

                                      No. 04-16-00767-CV

                              BENEVOLENT HOSPICE, LLC,
                                      Appellant

                                                v.

                                     Joslynn RATCLIFFE,
                                            Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-07893
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        The clerk’s record is due, but has not filed. The trial court clerk filed a notice stating
appellant has not paid or made arrangements to pay for the clerk’s fee to prepare the record and
that appellant is not entitled to the record without paying the fee. We order appellant to provide
written proof to this court by January 19, 2017 that either (1) the clerk’s fee has been paid or
arrangements satisfactory to the clerk have been made to pay the clerk’s fee; or (2) appellant is
entitled to the clerk’s record without prepayment of the clerk’s fee. See Tex. R. App. P. 20.1,
35.3(a). If appellant fails to file such proof within the time provided, this appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2017.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court